                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    GARY JOHNSON, JR., an individual; and,                CASE NO. C19-0260-JCC
      ERICK NATIVIDAD, an individual,
10
                                                            MINUTE ORDER
11                            Plaintiffs,
              v.
12
      STATE FARM FIRE AND CASUALTY
13    COMPANY, a foreign insurance company,
14                            Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.
19   No. 27). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
20   action without a court order by filing . . . a stipulation of dismissal signed by all parties who have
21   appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with
22   their stipulation. The parties have stipulated to dismissing all claims with prejudice and the
23   stipulation is signed by all parties who have appeared. (See Dkt. No. 27.) Thus, under Federal
24   Rule of Civil Procedure 41(a)(1)(A)(ii), the stipulation is self-executing. All claims in this action
25   are DISMISSED with prejudice, without costs to any party and with each party to bear its own
26   attorney fees and other litigation expenses. The Clerk is DIRECTED to close this case.

     MINUTE ORDER
     C19-0260-JCC
     PAGE - 1
 1        DATED this 3rd day of June 2021.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Paula McNabb
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0260-JCC
     PAGE - 2
